707 S.E.2d 233 (2011)
STATE of North Carolina
v.
Ron Dale JOHNSON.
No. 91P11.
Supreme Court of North Carolina.
April 7, 2011.
Ron Dale Johnson, for Johnson, Ron Dale.
John G. Barnwell, Assistant Attorney General, for State of N.C.
Sam Currin, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 8th of March 2011 in this matter for a writ of certiorari to review the order of the Superior Court, Granville County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 7th of April 2011."